Citation Nr: 1823539	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.  

2.  Entitlement to service connection for a claim of right leg pain, to include as secondary to service-connected low back condition.  

3.  Entitlement to service connection for a claim of a cervical spine condition, to include as secondary to service-connected low back condition.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, The Veteran's Spouse


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in May 2017.  A transcript of the hearing is of record.  

The Board acknowledges that the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in June 2017 and that a March 2018 rating decision denied entitlement to TDIU.  A notice of disagreement has not yet been filed with the June 2017 decision.  However, the issue of entitlement to a TDIU has been raised by the record and is part and parcel of the Veteran's claim seeking an increased rating for PTSD with major depression.  Accordingly, the Board has jurisdiction of the issue and will adjudicate it herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that pertinent VA treatment records and VA examination reports have been associated with the claims file since the most recent September 2015 supplemental statement of the case (SSOC).  In August 2017 written argument, the Veteran's attorney waived initial Agency of Original Jurisdiction (AOJ) consideration of evidence submitted in support of the claim after issuance of the last SSOC.  Therefore, the Board will proceed with adjudication of the Veteran's appeal with consideration of any evidence added to the record since the September 2015 SSOC.  38 U.S.C. § 7105(e) (2012). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for right leg pain and a cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected PTSD with major depression is manifested by mild memory impairment, flattened affect, chronic sleep impairment, panic attacks, anxiety, depressed mood, and suspiciousness; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2.  The Veteran has been unable to secure or follow a substantially gainful occupation due to her service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD with major depression, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.1, 4.3, 4.16
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

	Increased Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Lay statements may support a claim for an increased rating by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.      § 4.130, DC 9411. 

Further, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.             § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Board notes that it has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was granted service connection for major depression with PTSD, secondary to service-connected low back disorder in a November 2012 rating decision, which awarded a 50 percent disability evaluation, effective May 11, 2011.  She filed a timely notice of disagreement in December 2012, and in pertinent part, disagreed with the 50 percent evaluation awarded for major depression with PTSD.  

In a December 2011 primary care note, the Veteran was provided with a depression screening, wherein she answered that she was not feeling hopeless about her life and had no suicidal or homicidal ideations.  

The Veteran had a VA examination in August 2012.  The VA examiner noted the Veteran had diagnoses of PTSD and major depression.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity; manifested by emotional and social withdrawal, concentration, focus, and sleep disturbances.  The Veteran reported marital discord due to her emotional withdrawal and irritability, some social pleasure from interacting at church, but otherwise lacking interest and energy in other social activities due to depressive symptoms.  The examiner noted that she described obvious symptoms of depression with decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, difficulties with concentration and focus, and feelings of hopelessness and helplessness.  The examiner noted that the Veteran had difficulty with anger and irritability, is hypervigilant, and was easily startled.  She did not have suicidal ideation.  The VA examiner noted the Veteran's PTSD and major depression is manifested by symptoms of depressed mood, anxiety, near continuous anxiety and depression, affecting her ability to function independently, appropriately, and effectively.  She had chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and periods of unprovoked irritability.  

In a March 2013 VA primary care note, the clinician noted the Veteran became emotional when discussing her military experiences and stated that she felt she should go back on anti-depressants.  A depression screen done at the time was positive.  The Veteran reported little interest or pleasure in doing things more than half the time and feeling down, depressed, or hopeless for several days.  She reported sleep disturbances and appetite disturbances more than half the time.  She also reported feeling bad about herself or failing her family for several days, denied concentration issues, speech issues, or suicidal ideations.  She also endorsed that she was having a somewhat tough time with work, at home, or with other people. 

A January 2015 VA primary care note was negative for depression or suicidal ideations. 

On June 2015 VA examination, the examiner noted that the Veteran's primary diagnosis was PTSD with recurrent severe major depressive disorder.  The examiner noted that the Veteran's low back pain depletes her physical, mental, and emotional energy reserves and therefore interferes with her mood, sleep, and ability to perform daily tasks, including playing with her children, socializing with her family and friends, and interacting in the workplace.  The examiner noted that the Veteran had an occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed avoidance of distressing memories by avoiding external reminders, inability to remember important aspects of the traumatic events in service, persistent and exaggerated negative beliefs or expectations about herself or others, a persistent negative emotional state, and feelings of detachment or estrangement from others.  She also endorsed irritable behavior and angry outbursts with verbal or physical aggression, hyper-vigilance, exaggerated startle response, problems with concentration, sleep disturbances, all of which caused significant distress or impairment in social, occupational, or other important areas of functioning.  She denied ever having suicidal ideations.  The examiner noted symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances.  On mental status examination, the examiner noted the Veteran had good hygiene with attire appropriate for weather and situation.  Her speech was normal in rate, volume and cadence.  Her mood was depressed, affect flat, and manner irritable.  The examiner noted that her affect and mood were not really congruent.  Her thought process was blocked and thought content was helpless and indecisive.  She denied suicidal and homicidal thoughts, hallucinations and paranoia.  Her insight was fair and judgment was intact.  She was fully oriented.  The clinician noted the Veteran had flattened affect, seemed detached, was not engaged in the process, and was minimally cooperative in the process.  

In May 2017, the Veteran testified at a hearing before the undersigned.  The Veteran's representative argued that she is due a rating of 70 percent disabling back to the date of the claim, May 11, 2011.  The Veteran testified that she started to have symptoms of PTSD right after she got back from Iraq in 2004, when she had recurring dreams, an inability to handle loud noises, and was withdrawn.  She testified that she did not seek treatment right away based on pressure from her family, encouraging her that she could handle her symptoms alone and that treatment would lead to unnecessary medication.  She reported having panic attacks a few times a month that last for multiple days each time.  The Veteran testified that she eventually started on medication to help manage her symptoms after getting treatment at the VA.  The Veteran also testified that she has difficulty concentrating and that her marriage has suffered due to her PTSD symptoms.  

The Veteran's spouse also testified that the Veteran struggles with loud noises, depression, outbursts of anger, irritability, periods of "happy" and "sad" similar to a roller coaster, which led to serious marital difficulty.  The Veteran's spouse also testified that while she has been on medication, she has not had as many angry outbursts, but there is still depression, lacking motivation, and panic attacks.  Further, her relationship with her children has suffered due to her outbursts of anger, disinterest in establishing or maintaining a relationship, or just wanting to be alone and sleeping in her room for extended periods of time.  

In May 2017, psychologist J.P. submitted a private opinion on the Veteran's PTSD and major depression.  She opined that the Veteran's symptomatology most closely resembled occupational and social impairment with deficiencies in most areas.  The psychologist particularly noted that her near constant anxiety and depression, chronic sleep and memory impairment, flattened affect, disturbances of motivation and mood, unprovoked irritability, and difficulty establishing and maintaining effective work and social relationships caused her occupational and social impairment with deficiencies in most areas. 
The Veteran's spouse submitted a VA 21-4138, Statement in Support of Claim, in May 2017.  He stated that due to her PSTD symptoms, he is the primary bread-winner and house manager because the Veteran has no interest or ability to be more involved.  He stated that he has seen her mental state deteriorate profoundly over the course of the claim, that she cannot concentrate on tasks for very long, becomes easily overwhelmed, and has outbursts of anger directed towards her immediate family.  He also stated that he is very concerned about the Veteran's mental and physical state, and that she is unable to financially contribute to the family due to her mental state.  The Veteran's spouse reported that the Veteran has periods of depression and low energy, is unfocused, and unable to complete simple tasks.  He stated that the Veteran will sometimes lie in bed for long periods of time and this has caused stress in their relationship.  

VA Mental Health treatment notes from October 2015 to June 2017 reflect complaints of anger, stress, depression, anxiety, sadness, and fatigue.  The Veteran denied suicidal or homicidal ideation and appeared with appropriate affect.  In March 2017 the Veteran reported days-long panic attacks.  

In an August 2017 Brief, the Veteran's representative alleged that the Veteran is entitled to a 70 percent disability rating from the effective date of service connection for PTSD.  He argued that based on the medical evidence of record, the Veteran has occupational and social impairment with deficiencies in most areas.  

The Veteran underwent another VA PTSD examination in November 2017.  The VA examiner noted that he proceeded with an "initial" PTSD examination as the Veteran's "obvious primary diagnosis" is PTSD and not major depressive disorder.  The VA examiner opined that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the VA examination the Veteran reported ongoing marital discord due to her emotional and social withdrawal, as well as anger and irritability.  She reported almost complete social isolation, little interest in social interactions, and discomfort especially in crowds.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting in stressful circumstances, including work or a work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  Mental status examination revealed that the Veteran was alert, oriented and cooperative.  Her mood appeared anxious and depressed and she became tearful during the course of the interview when describing her combat traumas.  Her affect was constricted.  Her thoughts were clear and goal oriented except they were interrupted by her emotional distress.  There was no evidence of delusions or hallucinations.  The examiner noted that the Veteran's cognitive abilities were grossly intact, although she described difficulty with concentration and focus due to the impact of her high levels of anxiety, irritability, and hypervigilance.  She denied suicidal ideation.  In addition, the VA examiner noted recurrent, involuntary, and intrusive distressing memories and dreams, with marked physiological reactions to internal or external cues that resemble the traumatic events the Veteran experienced.  The VA examiner also noted avoidance of distressing memories or external reminders as well as persistent and exaggerated negative beliefs or expectations about oneself or others, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The VA examiner remarked that the Veteran, as a result of her PTSD symptoms, described marital discord, social isolation, and continued painful reexperiencing avoidance and withdrawal and hyperarousal symptoms despite ongoing appropriate psychiatric care.

The Veteran claims that she is entitled to a 70 percent disability rating for PTSD throughout the appeal period.  Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has been manifested by symptoms most similar to those contemplated by the criteria for a 70 percent, but no higher, rating pursuant to the General Rating Formula for Mental Disorders.  Specifically, the Veteran's symptoms have shown occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as near-continuous panic or depression affecting the ability to function independently and inability to establish and maintain effective relationships.  
In the August 2012 VA examination, the VA examiner noted that the Veteran had occupational and social impairment with reduced reliability manifested by emotional and social withdrawal, concentration, focus, and sleep disturbances, anger, irritability, and hypervigilance, with depressed mood, anxiety, near-continuous anxiety and depression, affecting her ability to function independently, appropriately, and effectively.  The June 2015 VA examination report also reflects occupational and social impairment with reduced reliability and productivity manifested by symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  The clinician noted the Veteran had a flattened affect, seemed detached, was not engaged in the process, and was minimally cooperative in the process.  On November 2017 VA examination, the VA examiner described symptoms similar to the 2012 and 2015 VA examiners, and noted the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Further, she endorsed symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

At the May 2017 Board hearing, the Veteran and her spouse testified that the Veteran's PTSD symptoms caused impairment in family relations.  The Veteran also testified that she is unable to work as she is unable to "care about the customers," reflecting significant occupational impairment.  The Veteran's spouse has also presented other lay evidence indicating that due to the Veteran's PTSD symptoms, the Veteran seems uninterested and is unable to handle the finances, the family calendar, or contribute financially. 

Based on the evidence, the Board finds that the Veteran's PTSD symptoms are like those contemplated by the criteria for a 70 percent rating.  Overall, her symptoms show occupational and social impairment with deficiencies in most areas, including family, work, and mood.  

Therefore, the Board finds that the Veteran is entitled to a 70 percent rating for her service-connected PTSD.    

As such, the Board's final analysis is whether the Veteran is entitled to a rating in excess of 70 percent.  Under Diagnostic Code 9411, the next higher rating of 100 percent for PTSD is described as a condition with manifestations and symptoms that cause total occupational and social impairment.  The suggested symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place.  A review of VA medical records, and psychiatric examinations, the Veteran's personal account of her own symptoms, and the Veteran's spouse's reports of the Veteran's symptoms, shows a condition that does not more nearly approximate the severity described under a 100 percent rating.  

The Veteran has consistently denied suicidal or homicidal ideations, but she has reported sleep disturbances throughout the appeal period.  The Veteran has also reported that she is extremely irritable, which is echoed by the Veteran's spouse.  Additional symptoms noted were avoidance, a markedly diminished interest or participating in significant activities, feelings of detachment, inability to experience positive behavior, angry outbursts, hypervigilance, and problems with concentration, and an inability to establish and maintain effective relationships.  

According to the most recent VA medical evidence, dated November 2017, the Veteran reported depression, chronic sleep impairment, flattened affect, disturbance of motivation and mood, social withdrawal, anger, and irritability.  She denied suicidal or homicidal ideations. 

The Board recognizes that the Veteran's PTSD symptoms cause great difficulty in her and her family's daily life.  However, the Board finds that the manifestations and symptoms described above do not amount to total occupational and social impairment that would warrant a 100 percent rating and most closely approximate the current 70 percent rating, which is warranted for a psychiatric disability causing deficiencies in most areas.

The Veteran's constellation of symptomatology is better approximated by the criteria outlined under the 70 percent rating.  Specifically, the records have always noted that the Veteran has been on time to visits and examinations, coherent, appropriately dressed and well-oriented to place and time.  While medical records show mild to moderate memory impairment, there is no evidence of severe memory loss as to own relatives, occupations, or own name. 

The applicable lay and medical evidence reflect that the Veteran has periods of irritability and anger outbursts, which have been violent at times.  She has consistently denied suicidal and homicidal ideations.  While the Veteran does have a history of anger outbursts and irritability, these have not been shown to be of such frequency, severity or duration to more nearly approximate the Veteran being a persistent danger to herself or others.  

Furthermore, VA medical records throughout the appeals period have not recorded the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior or any symptoms of like frequency, duration, or severity.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.

Accordingly, the Board concludes that throughout the appeal period, the evidence of record most nearly approximates the criteria for a 70 percent, but no higher, rating for PTSD with depression, and the claim is granted to that extent.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49. 




	Entitlement to TDIU

The record indicates that the Veteran is unemployable to do her service-connected disabilities. 

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to the decision herein, the Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a).  She is service-connected for degenerative disc disease, rated at 20 percent, and (as it has been recharacterized and determined herein) PTSD, to include MDD, rated at 70 percent.  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with her education and work experience as a result of her service-connected disabilities.

The Veteran has not worked full-time since getting out of the military in 2004.  She attempted to start a business in 2016, which proved to be unsustainable, and has intermittently worked one day a week in her mother's shop. 

The Veteran and her husband have presented competent, credible lay evidence that the Veteran is unable to work due to her irritability and angry outbursts.  
During the June 2015 PTSD DBQ, the examining physician noted that the Veteran attempted to work at her mother's retail store one day per week, but hated it.  She reported, "I don't like dealing with customers."  The examiner also noted that the Veteran's low back pain limited her movements, depleted her physical, mental, and emotional energy reserves and interfered with her mood, sleep, and ability to perform tasks in her daily life, to include her family life and interacting with customers.  

In the May 2017 VA Form 21-8940, the Veteran indicated she attempted to start an online retail business from January 2016 to October 2016, working approximately 5 hours per week.  She indicated that she ended up losing money in the process and the stress, headaches, and panic attacks she experienced during this were "horrible" and that her fear of failure in this endeavor doomed her.  In an August 2017 VA 21-4138, Statement in Support of Claim, the Veteran re-stated that she attempted to start a business but was unable to sustain it in 2016.  The Veteran returned the VA 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, also corroborating the above-noted information.  

In a May 2017 private opinion, the examining clinician opined that after review of the Veteran's file, she believes that the Veteran has occupational and social impairment with deficiencies in most areas and difficulty adapting to stressful situations, to include work environments.  

In the November 2017 PTSD VA examination, the VA clinician reported that the Veteran has training as a dental assistant and was socially active and outgoing before she joined the Army.  When she returned from the Army she attempted to work as a dental assistant for approximately six months but has not done so since.  The VA examiner also noted that due to the Veteran's PTSD symptoms she has difficulty establishing and maintaining effective work and social relationships or adapting to stressful circumstances, include work or a work like setting.  

In the August 2017 Brief, the Veteran's representative indicated that, based on the medical evidence and her PTSD symptoms, the Veteran has difficulty in most areas, to include work situations. 
The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence is at least in equipoise as to whether her service-connected PTSD and low back disability makes her unable to secure or follow a substantially gainful occupation

Therefore, the Board finds that in viewing the totality of the Veteran's disability picture, to include lay statements and VA examinations, the Veteran's service-connected disabilities prevent her from obtaining and retaining gainful employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.         § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD with major depression, is granted, subject to regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to regulations governing the payment of monetary awards.


REMAND

Unfortunately, the Board has determined that additional development must occur for the remaining issues before appellate review can proceed.  

The Veteran has asserted that she has a right leg condition and cervical spine condition, both secondary to her service-connected low back disability.  She has been provided various VA examinations throughout the pendency of this and other claims; specifically, she had VA examinations evaluating her cervical spine and right leg claims in August 2012 and August 2017.  However, despite multiple examinations, the Board finds that none are adequate to decide the current claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In her May 2017 Board hearing, the Veteran testified that she has had chronic cervical spine pain, which she believes is secondary to her service-connected lower back disability.  The Veteran submitted medical literature in August 2017 which indicates that there may be a causal connection between lower back issues and cervical spine issues.  

In regard to her claimed right leg pain, the Veteran testified in May 2017 that she has sharp, shooting pain that is exacerbated by walking or standing.  Recently she had to get shots in order to be mobile.  In a June 2017 VA Form 21-4138, Statement in Support of Claim, the Veteran asserted that sharp pain shoots down her right leg, making it difficult to walk or move her leg.  Additionally, she asserted that it feels like it gets "stuck" and every time she moves, pain shoots down her leg.  She also asserted that the right leg pain started right after her 2003 parachute injury in service.  

In his August 2017 Brief, the Veteran's attorney alleged that the VA has not fulfilled the duty to assist by failing to provide adequate examinations for the Veteran's claimed conditions pursuant to Barr.  21 Vet. App. 303.  Specifically, the Veteran's attorney alleged that the October 2012 VA examination failed to consider the theory that the Veteran's neck injury could be residuals from her 2003 parachuting injury and it is therefore lacking probative value as it does not provide an accurate, fully articulated, sound medical reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  He further presented medical literature supporting this argument that should also be considered by the clinician upon remand.  

Similarly, the Veteran's attorney argued that the October 2012 VA examination evaluating her right leg condition was inadequate as it determined she did not have a right leg condition, ignoring an earlier diagnosis, and based upon the premise that her "more symptomatic right lower extremity" was not able to be tested during the examination due to her inability to tolerate the examination due to pain.  Barr, 21 Vet. App. 303; Nieves-Rodriguez, 22 Vet. App. 304.  Her attorney also presented medical literature supporting a causal relationship between low back injuries and nerve pain in the extremities, which should also be considered by the clinician upon remand.  

The Board finds that the October 2012 VA examinations are inadequate for adjudication purposes.  Unfortunately, for reasons similar to those presented by the Veteran's representative in his Brief, the Board finds the August 2017 VA examinations to also be inadequate for rating purposes.  Specifically, the August 2017 VA examination did not acknowledge the Veteran's complaints of right leg pain in the physical examination, even after discussing the complaints as part of the Veteran's medical history.  Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that when pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  Additionally, the Veteran's cervical spine was not evaluated and there was no consideration or discussion of the Veteran's submitted lay evidence or claims of secondary service connection as due to her low back condition.  Therefore, the Board also finds the August 2017 VA examinations inadequate for rating purposes pursuant to Barr.  21 Vet. App. 303.  

In addition, the most recent VA treatment records are from February 2018.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records from February 2018 to the present.

2.  Schedule the Veteran for a VA examination with the appropriate clinician or clinicians to evaluate her claims for service connection for a cervical spine condition and right leg condition, to include as secondary to the service-connected low back disability.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or better probability) that any cervical spine disability or right leg disability (including, if a right leg disability is not diagnosed, any right leg pain that is shown to cause functional impairment) is related to her active duty service or any incident therein, to include the 2003 parachuting accident? 

(b) If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any cervical spine disability or right leg disability (including, if a right leg disability is not diagnosed, any right leg pain that is shown to cause functional impairment) is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) her service-connected low back disability? 

A complete rationale for all opinions must be provided, to include consideration of the arguments made in the Veteran's representative's August 2017 Brief, referenced medical literature, and lay and medical evidence previously submitted by the Veteran.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal, to include consideration all medical evidence added to the record as a result of the this remand.  If any benefit sought is not granted, furnish the Veteran and her representative with a SSOC and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


